ORDER VACATING ORDER CONDITIONALLY REVOKING PROBATION AND IMPOSING SUSPENSION, RELEASING RESPONDENT , FROM PROBATION, AND UNCONDITIONALLY REINSTATING RESPONDENT TO THE PRACTICE OF LAW

On August 29, 2001, the Court suspended Respondent from the practice of law for six months, without automatic reinstatement. See In re Atanga, 754 N.E.2d 498 (Ind.2001). On February 5, 2006, this Court reinstated Respondent with probation for a period of one year with one condition — that he reimburse his former clients C.D. and Y.M. the sums of $4,000 and $500 respectively.
On January 23, 2007, the Commission filed a verified motion to revoke Respondent’s probation, pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation by failing to pay his former clients any of the moneys he was ordered to pay. Although Respondent has since paid Y.M. in full and has paid $1000 to C.D., the Commission filed a report on May 15, 2007, stating Respondent has failed to pay the balance to C.D.
On June 26, 2007, this Court entered an “Order Conditionally Revoking Probation and Imposing Suspension,” which revoked his probation and suspended him effective in 90 days, but provided that the Court would vacate the order if the Commission reported to the Court that full payment has been made on or before the effective date. On August 8, 2007, the Commission filed a ■ “Status Report to Court of Full Payment by Lawyer on Probation” stating that Respondent had made full payment to C.D.
Being duly advised, the Court VACATES its “Order Conditionally Revoking Probation and Imposing Suspension,” RELEASES Respondent from probation, and unconditionally REINSTATES Respondent to the practice of law in this state. The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to serve a copy of this Order upon Respondent and the Commission. The Court further directs the Clerk to forward a copy of this Order to all entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.